        Case: 17-40968  Document: 00514973884 Page: 1 Date Filed: 05/28/2019
Case 6:15-cv-00715-RWS-KNM Document 84-1 Filed 05/28/19 Page 1 of 1 PageID #: 1789




                      United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK

    LYLE W. CAYCE                                                TEL. 504-310-7700
    CLERK                                                     600 S. MAESTRI PLACE,
                                                                      Suite 115
                                                             NEW ORLEANS, LA 70130

                                  May 28, 2019


   Mr. David O'Toole
   U.S. District Court, Eastern District of Texas
   211 W. Ferguson Street
   Room 106
   Tyler, TX 75702

          No. 17-40968    Kimberly Meador, et al v. Apple, Inc.
                          USDC No. 6:15-CV-715


   Dear Mr. O'Toole,
   Enclosed is a copy of the Supreme Court order denying certiorari.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk



                                     By: _________________________
                                     Stacy M. Carpenter, Deputy Clerk
